48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Plaintiff,v.Leon W. LARSON & Carolyn Larson, Defendants.Leon W. Larson;  Carolyn Larson, Cross Claimants-Appellants,v.Fred E. Zwonichek;  Robert J. Eastwood, Cross Defendants-Appellees.
No. 94-3215.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  March 1, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Leon W. Larson and Carolyn Larson appeal the summary judgment entered by the District Court1 against the Larsons and in favor of defendants Fred E. Zwonichek and Robert Eastwood.  The court found no evidence that either Zwonichek or Eastwood were obligated to the Larsons.  It also found that Angel Corporation, rather than the Larsons personally, was the real party in interest with respect to the claims asserted by the Larsons against Zwonichek and Eastwood.


2
Seeking reversal, the Larsons argue there are genuine fact issues that preclude summary judgment and that the District Court erred in holding otherwise.  Having considered the briefs and record, we conclude that no error of law appears and that summary judgment was properly granted.  As an opinion would lack precedential value, we affirm the judgment of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, Chief Judge, United States District Court for the District of Nebraska